Citation Nr: 0733659	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran pension 
benefits and denied the veteran's claims for service 
connection for hepatitis C, arthritis, and polyarthralgias.  
The veteran only appealed the denial of the hepatitis C and 
arthritis claims.  Accordingly, only those two issues are 
currently in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he should be granted service 
connection for hepatitis C and for arthritis.  In May 2001 
the veteran submitted an authorization form so that medical 
records could be requested from a Dr. Nabil Abbassi.  The 
veteran wrote on the form that he had received treatment for 
arthritis and hepatitis C from Dr. Abbassi in 1993.  
Unfortunately, this form was not sent to Dr. Abbassi.  A new 
form was sent to Dr. Abbassi in May 2003, however this form 
only requested records dated from May 2001 to present.  This 
form was returned by Dr. Abbassi who noted that he had last 
seen the veteran in 1994.  Since the veteran had previously 
reported treatment from Dr. Abbassi prior to 2001 and has 
requested that VA obtain records from such treatment, an 
attempt must be made to obtain these pre-2001 records from 
Dr. Abbassi.  See 38 C.F.R. § 3.159(c)(1).

A review of the record reveals conflicting information as to 
whether or not the veteran currently has hepatitis C.  The 
April 2001 VA examination report seems to indicate that the 
veteran does not have hepatitis C, but the same examiner then 
expressed an opinion in April 2002 that the veteran currently 
has hepatitis C.  The veteran should be provided a new VA 
examination in order to determine whether or not the veteran 
currently has hepatitis C, and if so, whether such disability 
is related to the veteran's military service.  See 38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records discuss the possibility 
of the veteran having arthritis.  An April 2001 VA orthopedic 
examination report appears to indicate that diagnosis was 
based on physical examination and history only; it does not 
indicate that the veteran's service medical records or x-rays 
of his joints were reviewed.  Accordingly, a new VA 
orthopedic examination which includes review of the veteran's 
records and a medical nexus opinion is indicated.  Id.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The veteran will also have an opportunity to receive the 
notice required by the United States Court of Appeals for 
Veterans Claims (Court) in its March 2006 opinion in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
ratings and effective dates for the 
claims on appeal, as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining the required 
authorization from the veteran contact 
Dr. Abbassi and request copies of all of 
the veteran's medical records dated in 
1994 and prior to that date.

3.  Obtain copies of all of the veteran's 
VA treatment records dated from April 
2004 to present.

4.  Arrange the veteran to have an 
examination to determine whether he 
currently has hepatitis C.  All necessary 
tests and studies should be performed.  
The examiner should be provided the 
claims file for review of the medical 
history, in particular the April 2001 VA 
examination report.  The examiner should 
state whether or not the veteran 
currently has hepatitis C.  If hepatitis 
C is found the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran developed 
hepatitis C as a result of immunization 
injections during service, or as a result 
of any other incidence of service.  
Reasons and bases for all diagnoses and 
opinions should be provided.

5.  The veteran should be provided an 
examination to determine whether he has 
arthritis of the joints, including back 
and knees.  All necessary tests and 
studies should be performed.  The 
examiner should be provided the veteran's 
claims file for review of the veteran's 
medical history, in particular the 
service medical records which mention the 
possibility of arthritis.  If arthritis 
of the joints is currently found, the 
examiner should identify the joints 
affected by arthritis and state whether 
it is at least as likely as not that the 
veteran's current arthritis disability is 
the result of service, or if arthritis 
pre-existed service, whether such was 
aggravated by service.  Reasons and bases 
for all opinions should be provided.


6.  Upon completion of the above 
requested development reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


